File No.811-4503 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 AQUILA MUNICIPAL TRUST formerly Tax-Free Trust of Arizona (Exact Name of Registrant as Specified in Charter) 380 Madison Avenue, Suite 2300 New York, New York 10017 (Address of Principal Executive Offices) (212) 697-6666 (Registrant’s Telephone Number) Payment of Filing Fee (Check the appropriate box): [X] No fee required Important Notice for Shareholders July 2013 TAX-FREE TRUST OF ARIZONA SPECIAL MEETING OF SHAREHOLDERS SCHEDULED FOR SEPTEMBER 17, 2013 PLEASE VOTE NOW Recently we distributed proxy material regarding the Special Meeting of Shareholders of Tax-Free Trust of Arizona. Our records indicate that we have not received voting instructions for your account(s). We urge you to act promptly in order to allow us to obtain sufficient votes. In order for your vote to be represented, we must receive your instructions prior to your Trust’s meeting date. Your vote is important no matter how many shares you own. We encourage you to utilize one of the following options today to record your vote: 1. By Phone: Please call the proxy soliciting agent at 1-866-963-6125. Representatives are available to take your vote Monday through Friday between 9:00 a.m. and 11:00 p.m. and on Saturday from 12:00 p.m. to 6:00 p.m., EDT. 2. By Internet: Follow the instructions on your voting instruction form. 3. By Touchtone Phone: Follow the instructions on your voting instruction form. 4. By Mail:If you prefer to vote by mail, please complete your voting instruction form and return it in the enclosed postage-paid envelope. Remember, your vote counts.Please vote today. For the reasons set forth in the proxy material previously delivered to you, the Board of Trustees recommends a vote FOR all proposals. Thank you for your prompt attention to this matter. aznobo Important Notice for Shareholders July 2013 TAX-FREE TRUST OF ARIZONA SPECIAL MEETING OF SHAREHOLDERS SCHEDULED FOR SEPTEMBER 17, 2013 PLEASE VOTE NOW Recently we distributed proxy material regarding the Special Meeting of Shareholders of Tax-Free Trust of Arizona. Our records indicate that we have not received voting instructions for your account(s). We urge you to act promptly in order to allow us to obtain sufficient votes. In order for your vote to be represented, we must receive your instructions prior to your Trust’s meeting date. Your vote is important no matter how many shares you own. We encourage you to utilize one of the following options today to record your vote: 1. By Internet: Follow the instructions on your voting instruction form. 2. By Touchtone Phone: Follow the instructions on your voting instruction form. 3. By Mail:If you prefer to vote by mail, please complete your voting instruction form and return it in the enclosed postage-paid envelope. Remember, your vote counts.Please vote today. For the reasons set forth in the proxy material previously delivered to you, the Board of Trustees recommends a vote FOR all proposals. Thank you for your prompt attention to this matter. azobo Important Notice for Shareholders July 2013 TAX-FREE TRUST OF ARIZONA SPECIAL MEETING OF SHAREHOLDERS SCHEDULED FOR SEPTEMBER 17, 2013 PLEASE VOTE NOW Recently we distributed proxy material regarding the Special Meeting of Shareholders of Tax-Free Trust of Arizona. Our records indicate that we have not received voting instructions for your account(s). We urge you to act promptly in order to allow us to obtain sufficient votes. In order for your vote to be represented, we must receive your instructions prior to your Trust’s meeting date. Your vote is important no matter how many shares you own. We encourage you to utilize one of the following options today to record your vote: 1. By Phone: For automated telephone voting, call 1-800-337-3503,available 24 hours a day, and follow the recorded instructions.If you would like to speak to the proxy soliciting agent, call 1-866-963-6125. Representatives are available to take your vote Monday through Friday between 9:00 a.m. and 11:00 p.m. and on Saturday from 12:00 p.m. to 6:00 p.m., EDT. 2. By Internet: Visit www.proxy-direct.comand follow the on-screen instructions. 3. By Mail:If you prefer to vote by mail, please complete the proxy card and return it in the enclosed postage-paid envelope. Remember, your vote counts.Please vote today. For the reasons set forth in the proxy material previously delivered to you, the Board of Trustees recommends a vote FOR all proposals. Thank you for your prompt attention to this matter.
